\
                  OFFICE   OF THE ATTORNEY        GENERAL       OF TEXAS
                                         AUSTIN
    43-c.-                                                      .il:
                                                                  .- r
    enmnmY-

                                             \         1; 3      ~~
                                            q     ,p. E '.-
              Honorable R.L. Waebburn
              County Auditor
              Houaton,Texaa                  t
                                                                ; i

              Dear Slur




                        Your requelBtP
              carefully consideredby
              request as fOllov81
                                                         Px-eolnot 1 ia
                                                        tent~0f3or mt-
                                                        lag  about 20,
                                                        vernm4nt proae-




                                              1,vhMlyeuw%.llob-
                                             ted by the C0lsal881oMF,
                                                 tour&y of~laialm,lr 4
                                                  any'pmtof the doau-
                                                ssion or the author.
                                 6 th4   dosltlllent Slid d0    BOt   Mnd
                                 tutsa   a mpcwt     required      by IAV to

                        "I have carerullg emmIned the atetutes and
                   find no leeel requiPemeBt for P4ptwta of thlr
                   netwe from a oounty aomalrrloner    to the publ%e,
                   to the oourt.,or to any p4r4on.   I do not find
                   that a commfssl.oneria authoAted to pxwpen, a
                   bud&et or to lay down the prooedwe therefor,but
                   the budget in thin Cquaty 14 plowed     bp tbn
                                                        452


gonorableR.L. Washburn, Pege 2


    Auditor and adopted by the Comlssiomrsl Court.
    I do not find thnt the Cosmlssloners~Court it-
    self is suthorlaed to prepare reports OS this
    nature, and no relatfon Is seen befxeea this do-
    cument and the malntename and oonstructionof
    public roads. I believe that the Coml.saloners~
    Court itself has authority to incur any expense
    reasonably lnaldent to th4 maintenancesnd oon-
    struction OS County roads, but it does not appear
    that th.ls4xp4me is neoessary thereto or even
    reasonably lnoident to anything conmoted vlth
    the msintemno4 or constmctloa of roads.
         "Offielal mporta are required of certain
    officers,but none of this type are r4qulred of
    a County uomsias1on4ror rm the Oo3laLissioaers~
    Co&L Certala offleers have th4 r&at to pre-
    swibe the system of aaeounts, budgets, and pro-
    cedure, but 8uc.hauthority 1~ not vested in the
    Coasi8slanerstCourt.
         "h'ithout'@:dlsouaslcmor the multitude of
    authoritleeon the subject, It 18 xwasonably
    ssf4 to 4ay that the law In this stat4 18 that
    ot3smdssloxaers1
                   oourt~, vhlle uourts of gaasmil
    jurisbiotlonvlthln the sph4m oi their autivl-
    ti48, hsve only 4uuh authority as la givesiby
    the Constltutfonsnd statutes at the State, or
    such as may b4 reasonably incident to earryina;
    out mexprsss authosity. Therefore, lt isnot
    to be lmplled that a uounty o~ssioner    or the
    acn5h~ioners~ eoxwt itself has the authority
    to issue at public expense docrtlllsnts
                                         of the type
    helvltoatta4hed.
          "It any crountyoffleer is germitt4d to
    vrlte, print, and distribute do4um4nts of this
    type, a preoedent would be establish4dfor per-
    rnlttfngthe Assessor and Collsoto~ af’ Tax48 to
    write 5 volume on the question of taxation, the
    County Engineer to wpite on4 upon questions of
    engfneerfngand road building, the County Health
    Officer to vrits one upon public health, aLnd,in
    fast, the barn vould be let down by impllaation,
                                                                    453




Honorabls H.L. Washburn, Page 3


     lncurrlng    a great   deal   of   expense
                                            publlafrom
     funds vhloh obvlomly does not represent a pub-
     lic purpose end does not flov frum any statutory
     authorlty or requlrenumt.
          "Am I, as County Audltor, under the requlre-
     aunts of the County Auditom' Law, authorlsed to
     pay olalms so lmurrcsd and approve varmnts there-
     for from public Punds'o
          "I have duly submitted the question to the
     Mstrict Attorney and to Hr. Em4st lhlpp, an
     attorney of Hruston, and requested their vl4vs.
     As a matter of lnformatiou,I attaah copies of
     the oplnlon4 given me."
          We have also oarefully examined and oonsldend   the
enolosed pamphlet and enolosed copies of opinions rendmad
you by Ronarable #Marshallt. Anderson, A8slstant ZXstriat Attar-
ney ol Bsrris County, Taxas, and by Roaorsble Ernest A. Knlpp
attomwy of Houston, Texas, upon the questian,vhleh hold that
the oommlssloners*oourt has no authority to lnaur the propoa-
ed expenditureand that you, as county auditor, should not
approve th4 warrants th4r4for.
              We quote from 11 Texas Jurlsprudenoe,pages 563-h-5,
as r0iiav88

           "Qmnt14*, being colqpollent parts 0s the
     state, have no powers or duties except those
     vhlch ar4 alsaz%y set forth and defined in the
     Constltutlonand statutes. The statuteshave
     alearly defined ths powers, preserlbed the duties,
     and Imposed the llebllltlesof the eommlsalnn4n~
     marts, the medium through tiah     the different
     counties act, snd from those statutesmust oome
     all the authority vested in the oountles....
           It
            ....Comslsslcmers~uourt8 am fiourts of
     Us&ted jurlsdlotlon,in that their authority
     axtends only to mstters pwtalning    to th4 geneti
     welfare of their aountles and that their povers
     are only thorn4expressly or iarplledly  conferred
     upon  them by lav, that~ln~ bg th4 Canstltutlonand
     statutes of the state....
                                                                454



honorableH.L. UeJiburn, Page 4


          me courts of Texas have repeatedlyheld that
oounty cossnlssloners~
                     courts lpsyexercise only such author-
ity a8 l;h~i'~~~   by the Constltutlonsnd statutes of this
state.            bundant authoritiesto this effect. We
41te the follovlng:
    Article 5, Seotion 18, Texas Constltutlon~
    Artlole 2351. R4ViSOd Cl~ll Statutes of Texas1
    11 Texas %&spmdenoe,     pag4s 563-566;~
    Bland v. OIV, 39 SW (26) 558;
    Ikann-Warre&Publishlng  Co. v. Hutohlnson County,
    45 SW (26) 651~
    HIS& v; Campimil, 48 S.W. 26 515;
    Landman v. State, 9-fSW !26! 264;
    ~1 Paso County V. EIL~IS,106 SW 3931
    Hnvard v. Benderson County, 116 SIJ(26) 791;
    kbson v. ylsrrshall, 118 SW (W) 621;
    Ml114 Crountyv. Lswgasas County, 40 S.W. 404.
          APtor a most car&al search ve have been unable to
find any irtatutoryauthority, express or *lied, whloh vould
authorlse the proposed expenditure.
          We thinkthatthe opinion and masonlng expressed
by you In your raqusst, quoted above, is lo&oSl SIkd#otmd.
We think that ths 4on4luslon rsached by you and ths attornej8
above named, holdlng the propored expenditure to be unauthor-
lsed, 18 4minontly aomat.
         Your qubetlan is thsreeiore
                                   ansvered ln the negative.

                                    very   truly yours
                                 ATTOHEEY CXUEHAL OF TEXAS